[img1.jpg]
[img3.gif]


[img2.gif]


 

Memo

 

 

 

DATE

February 7, 2007

 

 

TO

Colin Robertson

   

 

FROM

Kevin Barr

/s/ Kevin Barr

 

 

RE

Employment Transition

 

Confirming our conversation, and notwithstanding the provisions of Paragraph 1
of your December 15, 2006 letter agreement with Terex, we have agreed that you
will continue to work for Terex through April 5, 2007 and that your employment
with Alexander Dennis Limited will commence on or after April 6, 2007.

 

 

Agreed to:

 

/s/ Colin Robertson

Colin Robertson

 

 

Dated: 2/8/07

 

 

 

 

 

 